
	

113 HR 2883 IH: Defense Flexibility Act
U.S. House of Representatives
2013-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2883
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2013
			Mr. Cooper (for
			 himself and Mr. Ryan of Wisconsin)
			 introduced the following bill; which was referred to the
			 Committee on
			 Appropriations
		
		A BILL
		To provide, for purposes of mitigating the effects of a
		  sequestration, the Secretary of Defense transfer authority with respect to
		  amounts made available to the Department of Defense in fiscal years 2014
		  through 2021, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Defense Flexibility
			 Act.
		2.Flexibility for
			 Department of Defense budget cuts due to sequestration
			(a)FindingsCongress finds the following:
				(1)Former Secretary
			 of Defense Leon Panetta has stated that the budget cuts to the Department of
			 Defense due to sequestration would deeply damage the Nation’s national
			 security.
				(2)General William Shelton, Commander, Air
			 Force Space Command, has testified that the budget cuts to the Department of
			 Defense due to sequestration have created chaos and the
			 chaos created cannot be overstated.
				(3)Martin Dempsey,
			 Chairman of the Joint Chiefs of Staff, testified about sequestration and noted,
			 Sequestration leaves me three places to go to find the additional money:
			 operations, maintenance, and training. That’s the definition of a hollow
			 force..
				(4)Regarding the
			 impact of sequestration, the Nation’s military leaders have said it will cause
			 severe and irreversible impact, crisis response will be
			 significantly degraded, and cuts of this magnitude would be
			 catastrophic to the military.
				(5)The Nation’s military leaders have written
			 to the Committee on Armed Services of the House of Representatives saying the
			 readiness of the Armed Forces is at a tipping point, a hollow force is about to
			 be created, and they are requesting flexibility to properly shape the
			 best military force in the world.
				(6)The Nation’s
			 defense leaders need flexibility to manage these budget cuts so the national
			 security is not compromised and their warnings about unacceptable risk, hollow
			 force, chaos, and loss of faith may be averted.
				(b)Transfer
			 authorityIn addition to any
			 transfer authority otherwise available, and subject to subsections (c) and (d),
			 of the amounts appropriated to the Department of Defense in any of fiscal years
			 2014 through 2021, the Secretary of Defense may transfer any appropriation
			 subject in such a fiscal year to reduction under a sequestration order issued
			 pursuant to section 254 of the Balanced Budget and Emergency Deficit Control
			 Act of 1985 between such appropriations, to address an urgent national priority
			 or the consequences of a national emergency resulting from such sequestration,
			 as determined by the Secretary of Defense.
			(c)LimitationThe
			 amount transferred to an appropriation under subsection (b) shall not exceed
			 the amount by which such appropriation is reduced under the sequestration order
			 referred to in such subsection.
			(d)Requirement To
			 merge with recipient appropriationAmounts transferred under subsection (b)
			 shall be merged with the appropriation or fund to which transferred.
			(e)Congressional
			 notification requiredAmounts
			 transferred under subsection (b) shall not be available for obligation unless
			 the Secretary of Defense notifies the Committees on Armed Services of the House
			 of Representatives and the Senate at least 30 days in advance of such
			 transfer.
			
